Title: From Thomas Jefferson to William Short, 27 April 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York April 27. 1790.

I wrote you a private letter on the 6th. inst. inclosing in it a duplicate of that of Mar. 12. These went by the way of Baltimore and Bordeaux. Again on the 7th. I sent by the English packet a duplicate of Apr. 6. and a triplicate of Mar. 12. The present will be accompanied by a triplicate of Apr. 6. I have thus sent three copies of these two letters of Mar. 12. and Apr. 6. on account of their importance to me. The present is to go to Havre.
  I inclose a letter for Mr. Grand, open, as you will have perhaps to do something in concert with him on the subject of it. Another for Mr. Boyd, and a note to be given to M. Tolozan. I know that the latter is useless, and forward it merely to shew him I was not inattentive to the commission he charged me with. J. Walker is appointed Senator in the room of Grayson, and arrived here with his family yesterday. It was carried in his favor against Monroe by a majority of a single vote in Council. Many think he may be dropped by the assembly. In my preceding letters I did not mention to whom you should address such of my things as are to go directly to Virginia. To Capt. Maxwell at Norfolk if you please, or Mr. James Brown merchant at Richmond, according to the destination of the vessel. On conversing with Mr. Hamilton yesterday, I find that the funds in the hands of W. W. V. Stap. & Hub. are exhausted. Should the joint houses therefore make any difficulties  about answering your bills for my purposes, I think the latter one will not: be so good as to assure them (in case it comes to that) that their advances for me shall be reimbursed as soon as made known.
Molini was commissioned by me to procure from Italy the Abbé Molina’s book on Chili. Get him to procure also, if you know no better channel, from Bergamo, ‘La toleranza filiosofica della malatie. da Gius. Pasta.’ to which are annexed some letters of the great Cocchi on the same subject. It was printed in Bergamo in 8vo. in 1787. and I anxiously wish to get it. Be so good as to send me with my books a copy of Anacharsis in 8vo. unbound.
The arrangement of the foreign establishment awaits the passage of a bill on that subject. One conversation only has taken place, but no resolution announced or discoverable. But a minister will certainly be appointed, and from among the veterans on the public stage if I may judge from the names mentioned. I will write you the moment I know it myself, and in the mean time mention thus much for your information. I would advise you to pass some time in London and in as high a circle as you can before you come over, in order to add a better knowledge of the country to your qualifications for future office.
We have London news to March 26. Paris news only to Feb. 10. Your note with a packet from Miss Botidour for my daughter is come to hand. You will see, in the newspapers which accompany this, the details of Dr. Franklin’s death. The house of representatives resolved to wear mourning, and do it. The Senate neither resolved it nor do it.—What is become of Rumsey and his steamship? Not a word is known here. I fear therefore he has failed. Adieu, my dear Sir, and believe me to be your affectionate friend & servt,

Th: Jefferson


P.S. Another friend having asked me to procure a copy of the old octavo Encyclopedie, I must beg you to send three copies instead of the two formerly desired. All to be bound in the usual French binding.

